Catón, J. The demurrer to this declaration was properly sustained. It fails to show the proper connection between the defendant’s act, or his negligence, and the injury to the plaintiff’s mare. The most that it charges is, that the defendant wrongfully put his horse into the plaintiff’s stable, where his mare was confined; “ and so carelessly and negligently behaved and conducted himself, that the said mare of the plaintiff then and there was greatly tom, kicked,” &.c. What kicked the mare is not shown ; whether the defendant, or his horse, or something else, is left to conjecture. The gist of the complaint is, that the defendant so carelessly conducted himself that the plaintiff’s mare was injured, but how or in what way his carelessness contributed to the injury, is not shown. Under this declaration one act of carelessness might be proved as well as another. It fails to show what specific act the plaintiff might be called on to meet. For aught that appears in this declaration, there may have been no connection whatever between the act of putting the horse in the stable and the injury to the mare. Something altogether foreign from that act may have produced the injury. The declaration should have shown in what way the careless or negligent conduct of the defendant contributed to, or produced the injury complained of. The same omission to show in what way the careless acts of the defendant prodaced the injury is observable in each of the counts of the declaration. The judgment of the circuit court must be affirmed. Judgment affirmed.